Title: From George Washington to William Livingston, 31 December 1777
From: Washington, George
To: Livingston, William

 

Sir
Valley Forge Decr 31st 1777

It being of great importance to prevent the Enemy from Supplies of Forage and provisions I must take the liberty of requesting the interposition of your interest & authority for this purpose, and that the most speedy & suitable measures may be adopted & pursued either by your direction or that of the Legislature or Council for the removal of All that lies within the vicinity of the Jersey Shore, opposite philadelphia, or that may be within the reach of the Enemy’s foraging parties, except such, as may be really essential for the Inhabitants use. They should be removed so far back from the Water that they will not be in danger of falling into the Enemy’s hands. The expediency and necessity of the procedure, I am satisfied, will appear at once to you, and I have no doubt as far as it may be in your power, it will be carried into execution. It is not unlikely, but that some of the Owners, especially if there are any tainted with toryism, will be some what averst to the measure, as it has happened in similar cases; However, I trust means will be found to do away their prejudices, and to convince them of the propriety of it. Indeed if they will reason from their own experience & that of their Neighbours on this side Delaware, they cannot but assent to it. But be this as it may, it is a matter so important, that it ought not to be dispensed with. The present opportunity, while the weather is severe, and a considerable quantity of ice in the River is favourable for the removal, as the Enemy will not be able to give any interruption. I am not without power and directions from Congress to act myself in such instances, But I would wish the business to be done by Civil authority, as their acts will create less jealousy and disgust, & be viewed in a much more unexceptionable light.
In a few days, All our Light Horse except a few that will remain to do duty, will be sent to Trenton to winter & recruit, It being a place, under all circumstances, the best adapted to that end. Besides recruiting, they will serve to protect the Country from incursions by small parties of the Enemy, & will give security to our Stores & magazines. In addition to these, when we have secured & fortified our Camp, If circumstances will possibly admit, I will send a few more Troops—I cannot promise that they will be many, The Army being now much reduced by the expiration of the service of several Regiments, and from other causes equally distressing.
Your Favor of the 25th with its inclosures I received on Sunday Evening. Mr Boudinot, being apprized of the situation of Lts Buskirk & Earle & Surgeon Hammel, I presume will give the necessary directions about them. As to Browne, should he be acquitted, he must be considered

as a prisoner of War. Your sentiments in the close of your Letter to Colo. Seely are certainly just and will not admit an Answer.
I sincerely feel for the unhappy condition of our poor Fellows in the Hospitals, and wish my powers to releive them were equal to my inclination. It is but too melancholy a truth, that our Hospital Stores, are exceedingly scanty & deficient in every instance, and I fear there is no prospect of their being better shortly. Our difficulties and distresses are certainly great and such as wound the feelings of Humanity. Our sick naked—Our well naked—Our unfortunate men in captivity naked! You were certainly right in representing the state of the Sick that they may be made more happy if possible. I have ordered a Field Officer to be always in future at the Hospitals, and hope they will contribute all in their power to accomodate them & prevent some of the inconveniences which you mention & which are of great moment. As to the Directors, if they do not afford every aid in their power, their conduct is highly culpable and deserves the severest reprehension. I assure you, Sir, I shall ever consider myself much obliged by your information of any grievances or abuses respecting the Army, and shall never suppose you step out of your proper line in doing it. we are all equally engaged in the present Important Struggle & In the cause of Humanity, and are equally concerned in promoting them. I have the Honor to be with great respect & esteem Sir Yr Most Obedt sert.
